Motion for leave to appeal as a poor person granted only insofar as to permit the appeal to be heard on the original record, without printing the same, with a single typewritten copy of the minutes, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the attorney for petitioner-respondent and files ,6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record with this court on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeal granted unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached. That branch of the motion requesting leave to defend as a poor person is granted only insofar as to dispense with the printing of the petitioner’s points on condition that he serves one typewritten copy of such points on the attorney for appellant and files six typewritten copies of such points with this court. In all other respects the motion is denied. Concur—Botein, P. J„, Rabin, McNally, Stevens and Steuer, JJ.